DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Amendments submitted on 12/11/2020 wherein claims 1, 2, 5, 8-10, 13-16, 18, 21-29 are pending and ready for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8 applicant uses the phrase “a given production parameter” (line 37).  Examiner is unclear if this is the same “a given production parameter” claimed in line 19-20 or a different “a given production parameter.”  Examiner respectfully suggests the phrase “a given production parameter” in line 37 should read “said given production parameter” or it could be a different concept intended by the applicant, explanations are requested. 
	

Regarding claim 18 applicant uses the phrase “a given production parameter” (line 36-37).  Examiner is unclear if this is the same “a given production parameter” claimed in line 23 or a different “a given production parameter.”  Examiner respectfully suggests the phrase “a given production parameter” in line 36-37 should read “said given production parameter” or it could be a different concept intended by the applicant, explanations are requested. 
	Additionally, claim 18 recites the limitation “the multiple refined production parameter graphs” in line 40-41, line 44-46, and line 48-49.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 18 has been examined based on the merits as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 18, 23, 24, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Benson (U.S. Pub. No. 20120010865A1) in view of Mohaghegh (U.S. Pub. No. 20160042272A1) in further view of McLellan et al. (henceforth McLellan) (U.S. Pub. No. 20140310634A1).

Regarding claim 1 Benson teaches:	
	A computer-implemented method for estimating reservoir productivity as a function of position in a subsurface volume of interest, the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage (Benson ¶ 103, fig 16, element 160, 161, 164, “perform various calculations according to program instructions” (line 3-4) reads on “estimating reservoir productivity”), comprising:
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity (Benson, ¶ 0101, ¶ 0062 “properties within a geologic region or formation (or other stratigraphic element) as a function of position within the geologic region” (¶ 0062 line 4-6) reads on “subsurface data and well data corresponding to a subsurface volume of interest”, (¶ 0081), “…but other geologic properties or parameters (line 1-3)” reads on “parameter values for multiple production parameters”);
	Benson does not teach:
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, 
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest;
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values; generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of estimated reservoir productivity;
	Mohaghegh teaches:
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest (Mohaghegh,¶ 0018, “one or more training instructions”(line 14-15) reads on “conditioned by training,” “trained with the first part of the set of measurement or objective data parameters”(line 16-17)  reads on “using training data,” “produce a ranking of each parameter and its respective effect on oil or gas well production from the well field” (line 12-14) reads on “production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells,” “producing a group of optimized settings for one or more of the parameters” (line 18-19) reads on “a parameter model,” ¶ 0024 line 1-13 gives examples of different types of “parameters” which reads on “well data”);  
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest (Mohaghegh, ¶ 0020 - ¶ 0022, “parameters” reads on “subsurface data and the well data,” “probability distribution function of output from each the one or more locations” (¶ 0021 line 3-5) reads on “multiple production parameter maps,” ¶ 0024 gives examples of different types of “parameters”); 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified (Mohaghegh, ¶ 0027-
¶ 0029, computer system uses data to produce a “ranking of each parameter and its effect on oil or gas well production” which would produce the “relative effect” of the parameters with respect to each other, using ANN (artificial neural network) the model is calibrated and/or validated which implies generating “refined production parameter values,”); 
	generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given (Mohaghegh teaches in ¶ 0029-¶ 0032 using different models in different settings for multiple parameters to determine maximize output, models are used to optimize settings therefore determining if parameter has a “realistic effect” or “marginal effect,” fig 4, 7, and 13 are examples of visualization of parameters and production); and  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the training data, the production parameter maps, the production parameter values, the refined production parameter values and the refined production parameter graph as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, ¶ 0130 line 2-5).
	The Benson/Mohaghegh combination does not teach:
	a graphical user interface
	displaying, via the graphical user interface, the multiple refined production parameter graphs.

	receiving, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values;
	based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of an estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and 
	displaying, via the graphical user interface, the representation 
	McLellan teaches:
	a graphical user interface (McLellan, ¶ 0004)
	displaying, via the graphical user interface, the multiple refined production parameter graphs (McLellan, ¶ 0004, “production display and properties display” (line 5-6) reads on “displaying … the multiple refined production parameter graphs”).  
	generating, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs (McLellan, ¶ 0022, ¶ 0063 user “The production display or the properties display may be dynamically updated based on user input,” (¶ 0022 line 10-12) therefore “user input options” are used to “define a well design” by limiting “the refined production parameter values”); 
	receiving, via the graphical user interface, a defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values (McLellan, fig 5, ¶ 0064, user can choose to direct input to “production display” (404) and input “production parameter values,” display is updated (410) which reads on “receiving … a defined well design”); 
	based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of an estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest  (McLellan, ¶ 0067, “user input may select a region”(line 18) reads on “the subsurface volume of interest,” “the production display may be dynamically updated” (line 25-26) reads on “generating … a representation of an estimated reservoir productivity”); and 
	displaying, via the graphical user interface, the representation (McLellan, ¶ 0067, GUI displays the “production display” which reads on “the representation.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson/Mohaghegh combination by including the well design user input options and the graphical user interface as taught by McLellan in order to provide “a method, apparatus, 

Regarding claim 2 the Benson/Mohaghegh combination does not teach:
	further comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameter graphs.
	McLellan teaches:
	further comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameter graphs (McLellan, ¶ 0004, 
¶ 0022, “The user may select one or more objects of the oil and gas production system on the simulated model of the production or select a fluid property parameter on the properties display” (¶ 0022 line 12-15) therefore user has options for the display that is presented on GUI).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson/Mohaghegh combination by including the graphical user interface presenting multiple refined production parameters as taught by McLellan in order to provide “a method, apparatus, and program product that dynamically model fluid properties for an oil and gas production system” (McLellan, ¶ 0004 line 1-3).

Regarding claim 18 Benson teaches:
	A system configured for estimating reservoir productivity as a function of position in a subsurface volume of interest, the system comprising: 

	one or more physical computer processors configured by machine-readable instructions to (Benson ¶ 103 fig 16, element 160, 161, 164, “perform various calculations according to program instructions” (line 3-4) reads on “estimating reservoir productivity” (¶ 0034). comprising: 
	obtain, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity (Benson, ¶ 0101 line 10-12, ¶ 0062 line 1-10 “properties within a geologic region or formation (or other stratigraphic element) as a function of position within the geologic region” reads on “subsurface data and well data corresponding to a subsurface volume of interest”, ¶ 0081 line 1-3, “other geologic properties or parameters” reads on “parameter values for multiple production parameters”); 
	Benson does not teach:
	obtain, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest;   
	use, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map 
	apply, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified;
	generate, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of the estimated reservoir productivity, the given refined production parameter graph providing visualization of marginal effect of a given production parameter on the estimated reservoir productivity, the visualization of the marginal effect enabling a check on whether the given production parameter has a realistic effect on the estimated reservoir productivity;
	Mohaghegh teaches:
	obtain, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest (Mohaghegh,¶ 0018, “one or more training instructions”(line 14-15) reads on “conditioned by training,” “trained with the first part of the set of measurement or objective data parameters”(line 16-17)  reads on “using training data,” “produce a ranking of each parameter and its respective effect on oil or gas well production from the well field” (line 12-14) reads on “production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells,” “producing a group of optimized settings for one or more of the parameters” (line 18-19) reads on “a parameter model,” ¶ 0024 line 1-13 gives examples of different types of “parameters” which reads on “well data”);  
	use, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest (Mohaghegh, ¶ 0020 - ¶ 0022, “parameters” reads on “subsurface data and the well data,” “probability distribution function of output from each the one or more locations” (¶ 0021 line 3-5) reads on “multiple production parameter maps,” ¶ 0024 gives examples of different types of “parameters”); 
	apply, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified (Mohaghegh, ¶ 0027-
¶ 0029, computer system uses data to produce a “ranking of each parameter and its effect on oil or gas well production” which would produce the “relative effect” of the parameters with respect to each other, using ANN (artificial neural network) the model is calibrated and/or validated which implies generating “refined production parameter values,”); 
(Mohaghegh teaches in ¶ 0029-¶ 0032 using different models in different settings for multiple parameters to determine maximize output, models are used to optimize settings therefore determining if parameter has a “realistic effect” or “marginal effect,” fig 4, 7, and 13 are examples of visualization of parameters and production); and  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the training data, the production parameter maps, the production parameter values, the refined production parameter values and the refined production parameter graph as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, ¶ 0130 line 2-5).
	The Benson/Mohaghegh combination does not teach:
	graphical user interface
	display, via the graphical user interface, the multiple refined production parameter graphs; 

	receive, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values;   
	based on the one or more user input options selected, generate, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and 
	display, via the graphical user interface, the representation. 
	McLellan teaches:
	graphical user interface (McLellan, ¶ 0004)
	display, via the graphical user interface, the multiple refined production parameter graphs 
(McLellan, ¶ 0004, “production display and properties display” (line 5-6) reads on “displaying … the multiple refined production parameter graphs”).  
	generate, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameters (McLellan, ¶ 0022, ¶ 0063 user “The production display or the properties display may be dynamically updated based on user input,” (¶ 0022 line 10-12) therefore “user input options” are used to “define a well design” by limiting “the refined production parameter values”); 
	receive, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values (McLellan, fig 5, ¶ 0064, user can choose to direct input to “production display” (404) and input “production parameter values,” display is updated (410) which reads on “receiving … a defined well design”);
	based on the one or more user input options selected, generate, with the one or more physical computer processors, a representation of an estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest (McLellan, ¶ 0067, “user input may select a region”(line 18) reads on “the subsurface volume of interest,” “the production display may be dynamically updated” (line 25-26) reads on “generating … a representation of an estimated reservoir productivity”); and 
	display, via the graphical user interface, the representation (McLellan, ¶ 0067, GUI displays the “production display” which reads on “the representation.”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the well design user input options and a graphical user interface as taught by McLellan in order to provide “a method, apparatus, and program product 

Regarding claim 23 Benson does not teach: 
	wherein the given refined production parameter graph providing visualization of the marginal effect of the given production parameter on the estimated reservoir productivity includes the given refined production parameter graph providing visualization of: 
	a positive relationship between value of the given production parameter and value of the estimated reservoir productivity such that increase in the value of the given production parameter results in increase in the value of the estimated reservoir productivity; or 
	a negative relationship between the value of the given production parameter and the value of the estimated reservoir productivity such that increase in the value of the given production parameter results in decrease in the value of the estimated reservoir productivity.  
	Mohaghegh teaches:
	wherein the given refined production parameter graph providing visualization of the marginal effect of the given production parameter on the estimated reservoir productivity includes the given refined production parameter graph providing visualization of: 
	a positive relationship between value of the given production parameter and value of the estimated reservoir productivity such that increase in the value of the given production parameter results in increase in the value of the estimated reservoir productivity; or 
	a negative relationship between the value of the given production parameter and the value of the estimated reservoir productivity such that increase in the value of the given production parameter results in decrease in the value of the estimated reservoir productivity (Mohaghegh 
 ¶ 0111-¶ 0113, fig 16 show the impact of changing parameters, if some parameters have a direct relationship with productivity that would be revealed and if other parameters have an indirect relationship with productivity that would also be revealed). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including changing parameters to see the effect on productivity as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, ¶ 0130 line 2-5).  

Regarding claim 24 Benson teaches: 
	“wherein the given refined production parameter graph providing visualization of the marginal effect of the given production parameter on the estimated reservoir productivity includes the given refined production parameter graph providing visualization of a threshold value of the given production parameter across which the effect of the given production parameter on the estimated reservoir productivity changes” (Benson, in ¶ 0027-¶ 0028, teaches a threshold amount of a “geologic attribute” which reads on “parameter,” “Values for terms of the first and second expressions may be determined such that the combined first and second expressions satisfy the objective function to within the predetermined amount” (¶ 0028 line 14-17), “predetermined amount”  implies a “threshold value,”). 
	Benson does not teach:
 	“wherein the given refined production parameter graph providing visualization of the marginal effect of the given production parameter on the estimated reservoir productivity 
	Mohaghegh teaches:
	“wherein the given refined production parameter graph providing visualization of the marginal effect of the given production parameter on the estimated reservoir productivity includes the given refined production parameter graph providing visualization” and “the effect of the given production parameter on the estimated reservoir productivity changes” (Mohaghegh, 
¶ 0111-¶ 0113, fig 16 show the impact of changing parameters on the reservoir productivity).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the visualization of the effect of the parameters on the productivity as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, ¶ 0130 line 2-5).

Regarding claim 26: 
	Claim 26 recites analogous limitations to claim 23 above and is therefore rejected on the same premise. 

Regarding claim 27:
	Claim 27 recites analogous limitations to claim 24 above and is therefore rejected on the same premise. 

Claims 8-10, 13-15, 16, 21, 22, 25, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Benson as modified as applied to claims 1 and 18 respectively, above, and further in view of Kursa, “Boruta for those in a hurry.”

Regarding claim 8 Benson teaches:
	A computer-implemented method for estimating reservoir productivity as a function of position in a subsurface volume of interest, the method being implemented in a computer system that includes one or more physical computer processors, non- transient electronic storage, and (Benson ¶ 103 fig 16, element 160, 161, 164,  “perform various calculations according to program instructions” reads on “estimating production”), comprising:  
	obtaining, from the non-transient electronic storage, subsurface data and well data corresponding to the subsurface volume of interest, wherein the subsurface data and the well data include production parameter values for multiple production parameters as a function of position in the subsurface volume of interest, thereby characterizing subsurface production features that affect the reservoir productivity (Benson, ¶ 0101, ¶ 0062 “properties within a geologic region or formation (or other stratigraphic element) as a function of position within the geologic region” (¶ 0062 line 4-6) reads on “subsurface data and well data corresponding to a subsurface volume of interest”, (¶ 0081), “…but other geologic properties or parameters (line 1-3)” reads on “parameter values for multiple production parameters”); 
	Benson does not teach:

	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest; 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified, the relative effect of the individual ones of the multiple production parameters on the productivity presented within Boruta plots, the individual ones of the multiple production parameters ordered within the Boruta plots in accordance with the relative effect of the individual ones of the multiple production parameters;
	generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of the estimated reservoir productivity, 
 
	Mohaghegh teaches:
	obtaining, from the non-transient electronic storage, a parameter model, the parameter model having been conditioned by training an initial parameter model using training data, wherein the training data includes (i) the well data of one or more wells in the subsurface volume of interest, and (ii) the production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells as a function of position in the subsurface volume of interest (Mohaghegh,¶ 0018, “one or more training instructions”(line 14-15) reads on “conditioned by training,” “trained with the first part of the set of measurement or objective data parameters”(line 16-17)  reads on “using training data,” “produce a ranking of each parameter and its respective effect on oil or gas well production from the well field” (line 12-14) reads on “production parameter values for corresponding multiple production parameters affecting productivity of the one or more wells,” “producing a group of optimized settings for one or more of the parameters” (line 18-19) reads on “a parameter model,” ¶ 0024 line 1-13 gives examples of different types of “parameters” which reads on “well data”);  
	using, with the one or more physical computer processors, the subsurface data and the well data to generate multiple production parameter maps, wherein a given production parameter map represents the production parameter values for a given production parameter as a function of time and position in the subsurface volume of interest (Mohaghegh, ¶ 0020 - ¶ 0022, “parameters” reads on “subsurface data and the well data,” “probability distribution function of output from each the one or more locations” (¶ 0021 line 3-5) reads on “multiple production parameter maps,” ¶ 0024 gives examples of different types of “parameters”); 
	applying, with the one or more physical computer processors, the parameter model to the multiple production parameter maps to generate refined production parameter values, wherein the parameter model facilitates identification of relative effect of individual ones of the multiple production parameters on the productivity such that one or more of the multiple production parameters that have greatest effect on the productivity are identified, the relative effect of the individual ones of the multiple production parameters on the productivity presented within Boruta plots, the individual ones of the multiple production parameters ordered within the Boruta plots in accordance with the relative effect of the individual ones of the multiple production parameters (Mohaghegh, ¶ 0027-¶ 0029, computer system uses data to produce a “ranking of each parameter and its effect on oil or gas well production” which would produce the “relative effect” of the parameters with respect to each other, using ANN (artificial neural network) the model is calibrated and/or validated which implies generating “refined production parameter values,” as defined Boruta plots use machine learning to develop a histogram type graph of multiple variables, Mohaghegh uses machine learning for data driven predictive modeling and has developed a histogram using several parameters showing the impact of changes in the different parameters (fig 7, ¶ 0075, ¶ 0094),  i.e. Burota plot should be compatible i.e. Mohaghegh could teach Burota plots);
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the training data, the production parameter maps, the 
	If the above explanation with regards to Burota plot were to be challenged then the following rejection should be applied in order to ensure compact prosecution. 
	 Kursa teaches in § 2 Mechanism and § 3 Importance Sources, teaches Boruta plots being developed using machine learning.  Fig. 2 shows the similarity between a Boruta plot and a histogram (Kursa, page 1-5).  
	It would have been obvious to one of ordinary skill in the art to apply the Boruta plot of Kursa to Benson since this type of plot is applicable within the art and would provide an improved and intuitively easier way to classify data which in turn would provide an easier and faster recognition of the data type and its importance.  One of ordinary skill in the art would appreciate the use of well-known approach in the art that provides the expected result yet with higher accuracy, more reliable, visually intuitive as result would be categorized and classified (KSR).  
	Mohaghegh teaches:
 	generating, with the one or more physical computer processors, multiple refined production parameter graphs from the refined production parameter values, wherein a given refined production parameter graph specifies the refined production parameter values for a corresponding production parameter as a function of the estimated reservoir productivity, the given refined production parameter graph providing visualization of marginal effect of (Mohaghegh teaches in ¶ 0029-¶ 0032 using different models in different settings for multiple parameters to determine maximize output, models are used to optimize settings therefore determining if parameter has a “realistic effect” or “marginal effect,” fig 4, 7, and 13 are examples of visualization of parameters and production); 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the training data, the production parameter maps, the production parameter values, the refined production parameter values and the refined production parameter graph as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, ¶ 0130 line 2-5).
	The Benson/Mohaghegh combination does not teach:
	a graphical user interface,
	displaying, via the graphical user interface, the multiple refined production parameter graphs.
	McLellan teaches:
	a graphical user interface (McLellan, ¶ 0004 line 4-6),
	displaying, via the graphical user interface, the multiple refined production parameter graphs (McLellan, ¶ 0004, “production display and properties display” (line 5-6) reads on “displaying … the multiple refined production parameter graphs”).  


Regarding claim 9 the Benson/Mohaghegh combination does not teach:
	generating, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values corresponding to individual ones of the multiple refined production parameter graphs; 
	receiving, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values; 
	based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest; and 
	displaying, via the graphical user interface, the representation.  
	McLellan teaches:
	generating, with the one or more physical computer processors, one or more user input options to define a well design and to limit the refined production parameter values (McLellan, ¶ 0022, ¶ 0063 user “The production display or the properties display may be dynamically updated based on user input,” (¶ 0022 line 10-12) therefore “user input options” are used to “define a well design” by limiting “the refined production parameter values”); 
	receiving, via the graphical user interface, the defined well design and the one or more user input options selected by a user to limit the refined production parameter values corresponding to the multiple refined production parameter graphs to generate limited production parameter values (McLellan, fig 5, ¶ 0064, user can choose to direct input to “production display” (404) and input “production parameter values,” display is updated (410) which reads on “receiving … a defined well design”); 
	based on the one or more user input options selected, generating, with the one or more physical computer processors, a representation of the estimated reservoir productivity as a function of position in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest  (McLellan, ¶ 0067, “user input may select a region”(line 18) reads on “the subsurface volume of interest,” “the production display may be dynamically updated” (line 25-26) reads on “generating … a representation of an estimated reservoir productivity”); and 
	displaying, via the graphical user interface, the representation (McLellan, ¶ 0067, GUI displays the “production display” which reads on “the representation”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the well design user input options and a graphical user 

 Regarding claim 10 the Benson/Mohaghegh combination does not teach: 
	comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameter graphs.  
	McLellan teaches:
	comprising presenting, via the graphical user interface, the one or more user input options corresponding to the multiple refined production parameter graphs (McLellan, ¶ 0004, 
¶ 0022, “The user may select one or more objects of the oil and gas production system on the simulated model of the production or select a fluid property parameter on the properties display” (¶ 0022 line 12-15) therefore user has options for the display that is presented on GUI).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson/Mohaghegh combination by including the graphical user interface presenting multiple refined production parameters as taught by McLellan in order to provide “a method, apparatus, and program product that dynamically model fluid properties for an oil and gas production system” (McLellan, ¶ 0004 line 1-3).

Regarding claim 13 Benson teaches:

	generating, with the one or more physical computer processors, a representation of an estimated production of a well in the subsurface volume of interest using the defined well design and visual effects to depict at least a portion of the limited production parameter values as a function of position in the subsurface volume of interest  (Benson, ¶ 0027, “approximate measurement-based values of a geologic attribute”(line 2-3) reads on the “production parameter values,” expressions are based on “approximate measurement-based values of a geologic attribute” (¶ 0028) “the combined first and second expressions satisfy the objective function to within the predetermined amount” (line 15-17)  implies a “threshold value,” expressions may be symmetric or asymmetric therefore rates of change occur, this leads to limited production parameter values, (¶ 0032), “flow of hydrocarbons…may be predicted using the outputted model of the geologic formation” (line 1-3)  reads on “a representation of an estimated production of a well,” “outputting may include displaying the model” (line 26) reads on “using … visual effects”); and 
	Benson does not teach:
	displaying, via the graphical user interface, the representation.  
	McLellan teaches:	
	displaying, via the graphical user interface, the representation (McLellan, ¶ 0067, GUI displays the “production display” which reads on “the representation.”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization 

Regarding claim 14 Benson further teaches:
	limiting the refined production parameter values comprises applying linear analysis, non-linear analysis, machine learning, and/or rate of change analysis to the refined production parameter values (Benson, ¶ 0028, Benson discloses a variety of ways to limit “the refined production parameter values” including “non-linear analysis”).  

Regarding claim 16 Benson further teaches:
	individual ones of the multiple production parameter maps illustrate a corresponding parameter of the subsurface data and well data as a function of position in the subsurface volume of interest (Benson, ¶ 0029, mapping is done of individual equations/terms, “such that geologic attribute can be described at all locations in the subsurface formation” (line 14-16) reads on “subsurface data and well data as a function of position in the subsurface volume of interest”).  

Regarding claim 21 Benson does not teach: 
	wherein the relative effect of the individual ones of the multiple production parameters on the productivity is presented within Boruta plots
	Mohaghegh teaches: 
	wherein the relative effect of the individual ones of the multiple production parameters on the productivity is presented within Boruta plots (as defined Boruta plots use machine learning to develop a histogram type graph of multiple variables, Mohaghegh uses machine learning for data driven predictive modeling and has developed a histogram using several parameters showing the impact of changes in the different parameters (fig 7, ¶ 0075, ¶ 0094) i.e. Burota plot should be compatible i.e. Mohaghegh could teach Burota plots).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including visualizing the production parameters effect on productivity as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, ¶ 0130 line 2-5)	
	If the above explanation with regards to Burota plot were to be challenged then the following rejection should be applied in order to ensure compact prosecution. 
	 Kursa teaches in § 2 Mechanism and § 3 Importance Sources, teaches Boruta plots being developed using machine learning.  Fig. 2 shows the similarity between a Boruta plot and a histogram (Kursa, page 1-5).  
	It would have been obvious to one of ordinary skill in the art to apply the Boruta plot of Kursa to Benson since this type of plot is applicable within the art and would provide an improved and intuitively easier way to classify data which in turn would provide an easier and faster recognition of the data type and its importance.  One of ordinary skill in the art would appreciate the use of well-known approach in the art that provides the expected result yet with higher accuracy, more reliable, visually intuitive as result would be categorized and classified (KSR).  	 

Regarding claim 22 Benson does not teach: 
	wherein the relative effect of the individual ones of the multiple production parameters on the productivity changes over time, and different relative effects of the individual ones of the multiple production parameters on the productivity at different times are presented within different ones of the Boruta plots
	Mohaghegh teaches:
	wherein the relative effect of the individual ones of the multiple production parameters on the productivity changes over time, and different relative effects of the individual ones of the multiple production parameters on the productivity at different times are presented within different ones of the Boruta plots (as defined Boruta plots use machine learning to develop a histogram type graph of multiple variables, Mohaghegh uses machine learning for data driven predictive modeling and has developed a histogram using several parameters showing the impact of changes in the different parameters (fig 7, ¶ 0075, ¶ 0094) fig 7 show different parameters and “different relative effects of the individual ones” for a variety of time frames, since Mohaghegh displays his results, Burota plots should be compatible i.e. Mohaghegh could teach Burota plots). .
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by Benson by including the plots of different time frames as taught by Mohaghegh in order to provide a “trained, history matched and validated AI-based shale reservoir model (that) is deployed in a predictive mode in order to be used for performing reservoir management and decision making purposes” (Mohaghegh, ¶ 0130 line 2-5).
  
	If the above explanation with regards to Burota plot were to be challenged then the following rejection should be applied in order to ensure compact prosecution. 
	 Kursa teaches in § 2 Mechanism and § 3 Importance Sources, teaches Boruta plots being developed using machine learning.  Fig. 2 shows the similarity between a Boruta plot and a histogram (Kursa, page 1-5).  
	It would have been obvious to one of ordinary skill in the art to apply the Boruta plot of Kursa to Benson since this type of plot is applicable within the art and would provide an improved and intuitively easier way to classify data which in turn would provide an easier and faster recognition of the data type and its importance.  One of ordinary skill in the art would appreciate the use of well-known approach in the art that provides the expected result yet with higher accuracy, more reliable, visually intuitive as result would be categorized and classified (KSR).  	

Regarding claim 25:
	Claim 25 recites analogous limitations to claim 22 above and is therefore rejected on the same premise. 

Regarding claim 28:
	Claim 28 recites analogous limitations to claim 21 above and is therefore rejected on the same premise.  
 
Regarding claim 29:
. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Benson as modified as applied to claims 1 and 5 respectfully, above, and further in view of Knight et al. (henceforth Knight) (U.S. Pub. No. 20150284811A1).  

Regarding claim 5 the Benson/Mohaghegh/McLellan combination teaches:
	The computer-implemented method of claim 1 (see claim 1 above) wherein
	The Benson/Mohaghegh/McLellan combination does not teach:
	the parameter model comprises random forest machine learning.
	Knight teaches:
	the parameter model comprises random forest machine learning (Knight, ¶ 0409, line 1-3, “machine learning classification techniques” reads on “machine learning,” ¶ 0410, “model parameters” reads on “parameter model”, ¶ 0411, ¶ 0412, Knight teaches the classification technique of “random forest”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of reservoir quality characterization as disclosed by the Benson/Mohaghegh/McLellan combination by including the random forest machine learning as taught by Knight in order to provide “novel and unique apparatus, systems and methods for monitoring, analyzing, planning and controlling the exploration and production of natural resources, including energy resources, such as geo-thermal and hydrocarbons” (Knight ¶ 0004 line 1-5).

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 5 and is therefore rejected on the same premise.
Response to Arguments
Applicant’s arguments filed on 12/11/2020 have been fully considered but they are not fully persuasive.

Regarding Claim Objections, page 15 of applicant’s remarks, applicant argues that changes made to claim 8 render claim 9 not a substantial duplicate of claim 1.  Based on the changes made to claim 8 the objection has been withdrawn.

Regarding Rejections Under 35 U.S.C. § 112, page 15-16 of applicant’s remarks, applicant argues that changes made to claims 1, 8-10, 13, 18, and 19 overcome the rejection.  Based on the changes made to claims 1, 9, 10, 13, and 19 the 35 USC § 112(b) have been withdrawn.  Changes have been made to claims 8 and 18 but they do not address all of the 112(b) rejections.

Regarding Rejections Under 35 U.S.C. § 103 pages 17-20 of applicant’s remarks, applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/26/2021